         Case 1:16-cv-00231-LAG Document 375 Filed 08/18/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               ALBANY DIVISION

CENTRAL BAPTIST CHURCH                      :
OF ALBANY GEORGIA, INC.,                    :
                                            :
        Plaintiff,                          :
                                            :
v.                                          :
                                            :          Case No. 1:16-CV-231 (LAG)
CHURCH MUTUAL INSURANCE                     :
INSURANCE COMPANY,                          :
                                            :
        Defendant.                          :
                                            :
                                          ORDER
        Before the Court is Defendant Church Mutual Insurance Company’s Motion for
Clarification and Reconsideration (Doc. 373) regarding the Court’s August 11, 2020 Order
(Doc. 371) that Defendant remove redactions of notations to photographs to be produced. In
its Motion, Defendant argues again that the notations constitute metal impressions regarding
the causation of the damage observed and requests that the Court reconsider that Order. (Doc.
373.)
        After the in camera review and upon reconsideration, the Court finds that Steve Hall’s
notations on the photographs Defendant submitted for in camera review merely recorded, or
reflected with words, his observations of what he saw and memorialized in the photographs.
These notations are therefore discoverable. See, e.g., Coogan v. Cornet Transp. Co., 199 F.R.D.
166, 168 (D. Md. 2001) (holding that defendant’s notes that “simply recorded his
observations” constituted fact work product and compelling disclosure); Judicial Watch, Inc. v.
U.S. Dep’t of State, 2019 WL 2452325, at *4 (D.D.C. June 12, 2019) (holding that emails
containing “factual observation[s]” constituted fact work product and compelling disclosure);
D.O.H. v. Lake Cent. Sch. Corp., 2015 WL 1538804, at *12 (N.D. Ind. Apr. 7, 2015) (holding
that documents containing “first-hand observations” constituted fact work product).
Defendant’s Motion is DENIED.
Case 1:16-cv-00231-LAG Document 375 Filed 08/18/20 Page 2 of 2



    SO ORDERED, this 18th day of August, 2020.

                            /s/ Leslie A. Gardner
                            LESLIE A. GARDNER, JUDGE
                            UNITED STATES DISTRICT COURT




                               2
